Title: To Benjamin Franklin from Georgiana Shipley, 11 February 1777
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


London February the 11th 1777
After near two years had past, without my hearing any thing from you and while I look’d upon the renewal of our correspondence as a very unlikely event, it is easier to conceive than express the joy I felt at receiving your last kind Letter. The certainty that you are in good health and spirits, and that you still remember your English Friends, is the greatest pleasure we can know during your absence. How good you were to send me your direction, but I fear I must not make use of it as often as I could wish, since my Father says that it will be prudent not to write, in the present situation of affairs. I am not of an age to be so very prudent, and the only thought that occured to me was your suspecting that my silence proceeded from other motives. I could not support the idea of your believing that I love and esteem you less than I did some few years ago. I therefore write this once without my Fathers knowledge. You are the first Man that ever received a private Letter from me, and in this instance I feel that my intentions justify my conduct, but I must intreat that you will take no notice of my writing, when next I have the happiness of hearing from you. You say you are interested in what ever relates to this Family. My Father I think was never better than he is at present, both as to his health and spirits. My Mother has not been so well this last Summer, but I flatter myself, that she has now perfectly recovered, her late indispostition. Emily has only one daughter, a charming little girl, near fifteen months old, whom her Aunts reckon a prodigy of sense and beauty. The rest of my Sisters continue in statuquo; whether this proceeds from the Men being difficult, or from their being difficult I leave you to determine. I often see many of your good Friends, need I add that you are the favorite subject of our conversation? They all love you almost as much as I do, as much I will not admit to be possible. Doctor P. made me extremely happy last Winter, by giving me a print of my excellent Friend. It is certainly very like you, altho it wants the addition of your own hair to make it complete. But as it is I prize it infinitely, now the dear Original is absent. Pray have you met with Smiths Wealth of nations, if not, I venture strongly to recommend it to you. I have read only parts but propose shortly to read it regularly thro. His sentiments are liberal, and the Language clear and interesting, and this is the only book that has been lately publish’d worth mentioning, except Gibbons History of the rise and fall of the Roman Empire. It is written in a pleasing elegant manner, his scheme is to unite antient and modern history, an immense work which I wish he may have application to accomplish. I have been at lenght fortunate enough to procure the Economics, which I have read with great attention, as indeed every thing else I can meet with relative to Socrates, for I fancy I can discover in each trait of that admirable Mans character, a strong resemblance between him, and my much-loved Friend, the same clearness of Judgement, the same uprightness of intention and the same superior understanding. I dined lately with Sir Wm. Hamilton, he gave me an account of a new Electrical machine, invented in Italy. It is composed, of bees-wax a plate of metal and a plate of Glass. They are able to take a spark from it at ten inches distance, but he could not inform me why these bodies united produce this effect. Were you in England how happy should I be to have this as well as many other things explain’d by you, but I dont allow myself to entertain any hopes on this subject, as I much fear there is no reason to flatter myself with so pleasing an idea. Envy is reckon’d one of the foibles of our Sex. Till lately I thought I was exempt from it, but now I find a strong inclination to envy your grand-son the having it in his power to shew you any kindness and attention. Did my family know of my writing, my Letter would scarce contain the very many things, they would desire me to say for them. They continue to admire and love you as much as they did formerly nor can any time or event in the least change their sentiments. My paper now reminds me, that it is high time for me to conclude. Assure youself that every good wish for your happiness and prosperity attends you from this House. Adieu mon cher Socrate, conservez vous pour l’amour de moi, et pour mille autres raisons plus importans. Je ne vous en dirai pas d’avantage pour aujoud’hui, mais je veux esperer de vous entretien plus a mon aise, avant qui soit longue. Pray write when ever a safe conveyance offers, since the receiving Letters is reckon’d very different from answering them. I must once more repeat, nobody knows of this scrall, a word to the wise, as poor Richard says. Febry the 11th.
 
Addressed: A Monsr. Monsieur Francois / chez M. de Chaumont / à Passy pres de / Paris
Endorsed: From Miss Georgiana Shipley London 11 Feb 77
